\




                                                                                                     FILED
                             UNITED STATES DISTRICT COURT                                            MAy 262009
                             FOR THE DISTRICT OF COLUMBIA                                    Clerk, U.S. District and
                                                                                               Bankruptcy Courts

Herbert Francis Young,

                Plaintiff,

         v.                                            Civil Action No.
                                                                               09 0979
John Caulfield, Warden,

                Defendant.


                                  MEMORANDUM OPINION

         The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

         Rule 8 of the Federal Rules of Civil Procedure states the minimum requirements for

complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint contain a short and plain

statement of the grounds upon which federal jurisdiction rests, a short and plain statement

showing that the plaintiff is entitled to relief, and a demand for judgment for the relief sought.

The minimum requirements Rule 8 imposes are designed to provide defendants with sufficient

notice of the claim or claims being asserted in order to allow defendants to prepare a responsive

answer and an adequate defense, and to determine whether the doctrine of res judicata applies.

Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Compliance with Rule 8(a)'s

requirements should also provide a court with sufficient information to determine whether it has

jurisdiction over the claims.
        As submitted, there are no factual allegations in the complaint. Attached to the form of

the complaint are various grievances that the plaintiff submitted in the past, which give some

indication of the nature of his complaint, but they are not sufficient to meet the requirements of

Rule 8. As submitted, there is no indication of which of plaintiff s civil rights are alleged to have

been violated, the facts on which the civil rights claim(s) is/are based, or the relief sought.

Accordingly, the complaint will be dismissed without prejudice because it does not meet the

minimum requirements ofa complaint. See Fed. R. Civ. P. 8.

        A separate order accompanies this memorandum opinion.




Date:   15 ~2ftIJ                                     ~Di~~~




                                                -2-